1 Reported in 196 P.2d 1011.
Petitioner (plaintiff) Alaska Steamship Company is a corporation organized and existing under the laws of the state of Nevada, having its principal place of business in the city of Seattle.
Petitioner Chung Hsing Steamship Company, Ltd., is a corporation organized and existing under the laws of the Republic of China, having its principal place of business in the city of Shanghai.
Petitioner American Minerals  Transport Corporation is a corporation organized and existing under the laws of the state of New York, having its principal place of business in New York City.
Petitioner Alaska Steamship Company (herein referred to as Alaska), proposing to sell its steamship "Lakina" to petitioner Chung Hsing Steamship Company, Ltd. (herein referred to as Chung Hsing), requested the United States maritime commission to approve and permit the sale of the above-named steamship to Chung Hsing, the ship to be *Page 947 
transferred from United States flag and registry to Chinese flag and registry.
The proposed sale having been approved December 13, 1946, and permission granted by the maritime commission, Alaska, as vendor, February 13, 1947, at Verona, New Jersey, in consideration of $220,000 to it paid, as the purchase price of the ship, executed and delivered to Chung Hsing, as vendee, through the latter's agent, American Minerals  Transport Corporation, a bill of sale conveying title to the steamship from the vendor to the vendee. Possession of the steamship was delivered to vendee's agent above named, February 14, 1947, at Seattle, Washington.
February 14, 1947, the permanent United States registry of the ship was surrendered to and canceled by the United States collector of customs at Seattle for transfer of the steamship to Chinese flag and registry, pursuant to order No. C-4740 of the United States maritime commission. On the date last mentioned, the master of the steamship, acting on behalf of Chung Hsing, signed articles with the ship's crew, who were largely Chinese, for a voyage to terminate at a Chinese port.
February 18, 1947, pursuant to the order of the maritime commission above referred to, the vice-consul of the Republic of China, in Seattle, issued a certificate of registration and nationality of the steamship, placing the same under Chinese flag and registry, the ship being designated by the name "Ping Hsing," Chung Hsing Steamship Company, Ltd., owner.
February 18, 1947, clearance for the sailing of the ship was obtained from the United States collector of customs at Seattle, and, on the morning of February 19, 1947, the ship left Seattle on its voyage to China.
March 14, 1947, the sum of $6,600, representing three per cent sales tax on the sale of the steamship, was paid, under protest, to the state of Washington and its tax commission, through Alaska, as vendor, for Chung Hsing, as vendee, by American Minerals  Transport Corporation, as the latter's agent.
Thereafter, the petitioners, contending that, by the transaction above described, the steamship was exported from the United States to the Republic of China; that, because of the sale, the ship could not be legally used or operated in waters of the state of Washington or of the United States, except solely as an incident to foreign commerce, and that, consequently, the payment above referred to and the retention of the money by the state tax commission were illegal as in violation of Art. I, § 10, clause 2, of the United States constitution, demanded of the members of the tax commission a refund of the amount paid, together with interest.
Their demand having been refused, petitioners appealed to the superior court of the state of Washington from the ruling of the tax commission, by their attorneys issued a summons to members of the tax commission, and filed a bond in support of their appeal.
In due time, the respondents, members of the tax commission of the state of Washington, filed their answer denying, upon information and belief, most of the facts alleged in the petition, admitting the sale of the ship, as above set forth, and the collection of the sales tax above *Page 948 
referred to, and, as an affirmative defense, alleging that, pursuant to the laws of the state of Washington, the tax collected was due, as an incident to the sale of the ship.
The matter was presented to the superior court upon a written "stipulation of facts," stating as facts the occurrences above described, stating that the steamship referred to had lost status as a domestic vessel and had acquired status as a foreign vessel, thereby having become ineligible for registration as a vessel of the United States, and ineligible for use and operation in waters of the United States, and stating the respective contentions of the petitioners and of the respondent tax commissioners, the former claiming that they were entitled to a refund of the money paid by way of a sales tax, and the respondents claiming that the tax had been rightfully and lawfully collected and retained.
The trial resulted in the entry of findings of fact and conclusions of law in favor of petitioners, the findings adopting the stipulated facts, with the exception of No. 19, being the last portion of the stipulation, in which the parties stated their respective contentions.
The court concluded that petitioners were illegally required to pay a sales tax on the sale of the steamship, and were entitled to a refund of the amount which they had paid, together with interest.
Judgment was entered in accordance with the findings of fact and conclusions of law, granting petitioners judgment against the state of Washington and the tax commission of the state of Washington, composed of the persons named in the title hereof, for the sum of $6,600, together with interest.
From this judgment, the state of Washington and the state tax commission have appealed to this court.
Appellants' assignments of error are based upon the trial court's ruling that appellants' action, in levying and collecting a sales tax upon the sale of the steamship "Lakina" by respondent Alaska to respondent Chung Hsing, was illegal, as being in violation of Art. I, § 10, clause 2, of the constitution of the United States, and upon the entry of judgment in favor of respondents and against appellants for the return of the amount paid by respondents, under protest, in compliance with appellants' demand.
By stipulation between the parties, on file herein, this action was consolidated for hearing before this court with cause No. 30498, entitled Alaska Steamship Company, Yu Chung Steamship Company, Ltd., and American Minerals  Transport Corporation, Respondents, v. The State of Washington and The Tax Commission of the State of Washington, composed of H.H. Henneford, T.M. Jenner, and T.S. Hedges, Appellants, for purposes of briefs and argument.
By stipulation, the parties agreed that the facts in the two actions "are indistinguishable so far as the question at issue is concerned, and the question of law in each case is identical."
The briefs filed by the respective parties are in accord with the stipulation, and, from our examination of the record in this case, we find *Page 949 
no material divergence between the facts herein and those in cause No. 30498.
For the reasons stated in our opinion in cause No. 30498,Alaska Steamship Co. v. State, ante p. 328, 196 P.2d 1001, to which reference is hereby made, the judgment appealed from herein is affirmed.